       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 1 of 38                       FILED
                                                                                   2020 Aug-24 PM 04:58
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 FSI GREEN PARK SOUTH                       )
 PROPERTY, LLC,                             )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 2:18-cv-1211-GMB
                                            )
 CITY OF PELHAM, ALABAMA,                   )
 et al.,                                    )
                                            )
       Defendants.                          )

                           MEMORANDUM OPINION

      Pending before the court is the Motion to Dismiss or, in the Alternative, for

Summary Judgment filed by the City of Pelham, Alabama; the Board of Adjustments

of the City of Pelham; the Planning Commission of the City of Pelham; the City

Council of the City of Pelham; Robert Miller; and Gary W. Waters (collectively, the

“defendants”). Doc. 57. Plaintiff FSI Green Park South Property, LLC (“Green

Park”) has filed a response to the motion (Doc. 62), and the defendants have filed a

reply brief in support. Doc. 63. Pursuant to 28 U.S.C. § 636(c), the parties have

consented to the jurisdiction of a United States Magistrate Judge. After careful

consideration of the parties’ submissions and the applicable law, and for the reasons

that follow, the court concludes that the motion (Doc. 57) is due to be granted in part

and denied in part.
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 2 of 38




                        I. JURISDICTION AND VENUE

      The court has jurisdiction over the claims in this lawsuit pursuant to 28 U.S.C.

§ 1331. The parties do not contest personal jurisdiction, nor do they contest that

venue is proper in the Northern District of Alabama. The court finds adequate

allegations to support the propriety of both.

            II. FACTUAL AND PROCEDURAL BACKGROUND

      The following is a recitation of the facts as alleged in Green Park’s Second

Amended Complaint. Doc. 53. On August 5, 2016, Green Park purchased two

manufactured home parks in Pelham, Alabama (the “City” or “Pelham”). Doc. 53 at

4. Green Park valued the two manufactured home parks at more than $19 million.

Doc. 53 at 4. Green Park treats the two parks, Green Park South and Southgate, as

one property. Doc. 53 at 4. The combined property consists of 415 spaces for

manufactured homes. Doc. 53 at 4. Green Park generally owns the spaces and rents

the land to its residents, who own the actual homes. Doc. 53 at 4. However, Green

Park does own 15 manufactured homes on the property, which it rents to tenants.

Doc. 53 at 4.

      Before it purchased the property, Green Park investigated the City’s zoning

laws and found that the use of the property for manufactured home parks did not

conform with current zoning requirements. Doc. 53 at 5. However, under Alabama

law a preexisting nonconforming use is a vested property right. Doc. 53 at 5. Thus,


                                          2
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 3 of 38




use of the property for manufactured home parks had been lawful, albeit

nonconforming, since the 1973 passage of a City zoning ordinance. Doc. 53 at 5.

From the 1973 until the early 2000s, whenever a tenant vacated an individual space,

“Green Park’s predecessors-in-interest would re-let the empty spaces for the

placement of manufactured homes.” Doc. 53 at 5.

      In 2003, the Pelham City Council adopted an update to the 1977 Pelham

Comprehensive Plan (the “Comprehensive Plan”). Doc. 53 at 5. The updated

Comprehensive Plan designated the land on Green Park’s property as a future

greenspace or commercial center. Doc. 53 at 6. In 2007, the City Council passed

Ordinance No. 135-182, a new City zoning ordinance to replace the 1973 version.

Doc. 53 at 6. The ordinance’s nonconforming use provision follows:

ARTICLE XXVI - NONCONFORMING USES OF LAND AND BUILDINGS

      Section 1. Intent. Within the districts established by this ordinance or
      amendments that may later be adopted, there exist lots, structures, uses
      of land and structures, and characteristics of use which were lawful
      before the ordinance was passed or amended, but which would be
      prohibited, regulated or restricted under the terms of this ordinance or
      future amendment. It is the intent of this ordinance to permit these
      nonconformities to continue until they are removed, but not to
      encourage their survival. It is further the intent of this ordinance that
      nonconformities shall not be enlarged upon, expanded or extended, nor
      be used as grounds for adding other structures or uses prohibited
      elsewhere in the same district. The provision[s] of this section shall not
      apply to nonconforming signs. Nonconforming signs are addressed in
      Article XXII - “Sign Ordinance.”

      Section 2. Continuance. A lawful nonconforming use existing at the
      effective date of this ordinance may be continued, except as hereafter
                                          3
 Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 4 of 38




provided, although, such use does not conform with the provisions of
this ordinance.

Section 3. Restoration to Safe Condition. Nothing in this ordinance
shall prevent the restoration of any building or structure to a safe or
sanitary condition when required by the proper authorities.

Section 4. Restoration after Damages. No nonconforming building or
structure which has been damaged by fire or other causes to the extent
of more than fifty (50) percent of its fair market value at the time of
such damage shall be rebuilt or restored except in conformity with the
provisions of this ordinance. If a nonconforming building is damaged
less than fifty (50) percent of its current replacement value it may be
rebuilt or restored and used as before the damage, provided that such
rebuilding or restoration is completed within 180 days of the date of
such damage. Moreover, all debris from the damaged structure shall be
removed within 90 days from the date of such destruction.

Section 5. Abandonment. A nonconforming use which has been
discontinued for a continuous period of 180 days shall not be re-
established and any future use shall be in conformity with the
provisions of this ordinance.

Section 6. Change in Use. A nonconforming use shall not be changed
to another nonconforming use of the same or a less restrictive
classification. A nonconforming use which is changed to a conforming
use or to another nonconforming use of a more restrictive classification
shall not be permitted to revert to the original or less restrictive use.

Section 7. Abandoned Right-of-Way. Whenever any street, alley or
other public way is vacated or abandoned by official action of the City
of Pelham, the zoning district adjoining each side of such street, alley
or public way shall be automatically extended to the center of same and
all area included therein shall then be subject to all appropriate
regulations of the extended district.

Section 8. Nonconforming Lot of Record. An undersized lot of record
that previously met lot size requirements under this Ordinance, but
which has been made nonconforming in size by adoption of this
Ordinance may be used as a buildable lot, as long as, all zoning
                                   4
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 5 of 38




      requirements (other than lot size and setbacks), ordinances, laws, and
      regulations are met.

Doc. 53 at 6–7.

      On July 18, 2016, the City Council adopted the City of Pelham Highway 31

Corridor Redevelopment Plan (“Redevelopment Plan”). Doc. 53 at 7.                  The

Redevelopment Plan identifies a portion of Green Park’s property as an area for

redevelopment. Doc. 53 at 7. Beginning in 2017, the City started to interfere with

Green Park’s use of the property. Doc. 53 at 9. For example, Robert Miller, the

City’s building official, initially refused to approve a transfer of the property’s

master water heater from Green Park’s predecessor to Green Park. Doc. 53 at 9.

Once he approved the transfer, he told Green Park that the City would not permit it

to place a new home on any empty spaces created by the removal of the existing

manufactured homes. Doc. 53 at 9.

      In the spring of 2017, counsel for Green Park sent a letter to the City’s attorney

requesting a meeting with City officials to “gain clarity” on the City’s official

position on Green Park’s property and to “discuss Miller’s statement.” Doc. 53 at 9.

In April 2017, counsel for the City responded and enclosed a June 2013 letter from

the City to Green Park’s predecessor explaining the City’s position that any effort

by Green Park “to move a new or used mobile home onto a lot that has been made

vacant for any reason shall constitute a violation of the zoning provisions of the City

of Pelham.” Doc. 53 at 9. The letter also referenced § 1 of Article XXVI of the 2007
                                           5
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 6 of 38




zoning ordinance, which provided that the City would temporarily permit land uses

“which were lawful before the ordinance was passed or amended, but which would

be prohibited, regulated[,] or restricted under the terms of this ordinance or future

amendment,” but the City would not “encourage the[] survival” of these

nonconforming uses. Doc. 53 at 9–10.

      Green Park alleges that the City’s 2013 letter to its predecessor marked a

change in the City’s interpretation of the 2007 zoning ordinance and in its treatment

of manufactured home parks. Prior to 2013, “Green Park’s predecessors-in-interest

were allowed to re-let spaces on the [p]roperty as spaces became empty.” Doc. 53 at

10. “The City’s new position––that once a space becomes empty, Green Park cannot

place a new or replacement home on the newly empty space––was not articulated or

enforced prior to 2013.” Doc. 53 at 10. Instead, even after the passage of the 2007

zoning ordinance, the City continued to permit Green Park’s predecessors to add

new homes to vacant spaces even though this usage was nonconforming under the

law. Doc. 53 at 10. Thus, the City’s change in its interpretation of the 2007 zoning

ordinance “is essentially a change from applying the legal nonconforming status and

application of the ordinance to the [p]roperty as a whole to a space-by-space

application.” Doc. 53 at 10.

      On October 4, 2017, Green Park applied to the City’s Board of Adjustment

(the “Board”) for a variance from the 2007 zoning ordinance so that it could install


                                         6
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 7 of 38




a manufactured home on a vacant space on its property. Doc. 53 at 10–11. In the

application, Green Park explained that the placement of the new home on a vacant

space would require a variance because it would be inconsistent with the City’s

interpretation of the zoning ordnance set out in the April 2017 letter. Doc. 53 at 11.

Miller rejected the filing of the application and blocked it from consideration by the

Board, which is the department of the City tasked with deciding variance requests.

Doc. 53 at 11. Later that month, Green Park filed an appeal of Miller’s decision and

an application for administrative review of the Mayor of Pelham’s interpretation of

the 2007 zoning ordinance’s nonconforming use provision (as stated in the June

2013 letter from the City to Green Park’s predecessor). Doc. 53 at 11.

      On November 3, 2017, at the administrative hearing for both of Green Park’s

requests, the Mayor explained that “the City is taking steps to implement the

Comprehensive Plan.” Doc. 53 at 11. The Board rejected Green Park’s appeal of

Miller’s denial of its variance application and endorsed the Mayor’s interpretation

of the 2007 zoning ordinance’s nonconforming use provision. Doc. 53 at 11. Green

Park appealed the Board’s decision to the Circuit Court of Shelby County, Alabama.

Doc. 53 at 12. The court upheld the decision and denied Green Park’s request for a

variance, preventing Green Park from moving a new manufactured home onto the

vacant space. Doc. 53 at 12.

      In March 2018, Miller sent a condemnation notice to Green Park ordering it


                                          7
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 8 of 38




to “perform repairs to nearly every home on the [p]roperty or to demolish them.”

Doc. 53 at 12. The letter required the repairs to be completed by May 16, 2018, and

warned that Miller would recommend to the City Council that the structures “be

demolished and removed with the costs to be paid by Green Park” if the repairs were

not completed. Doc. 53 at 12. The notice enclosed an identical letter from September

2014 to the prior owner of the property. Doc. 53 at 12. The letter failed to comply

with the City’s notice requirements because it did not specifically explain how the

structures did not comply with its requirements or identify the alleged code

violations. Doc. 53 at 13. The same month, the City sent a similar notice to the

owner of another manufactured home park in Pelham. Doc. 53 at 14. The majority

of this manufactured home park’s residents were Latino. Doc. 53 at 14. The City,

by and through Miller, has threatened condemnation but failed to comply “with

applicable laws requiring the City to adhere to certain process and standards for

condemnation.” Doc. 53 at 14. The City also has failed to communicate its

decisions, including by neglecting to issue permit denials in writing and by refusing

to accept Green Park’s application for a variance. Doc. 53 at 14.

      On August 9, 2018, one week after Green Park filed this lawsuit, the Mayor

of Pelham made the following statement:

      Just this week the city of Pelham was served with a lawsuit by the
      owners of Green Park trailer park. Eleven years ago you had a City
      Council that had the courage with public input to devise a
      comprehensive plan that clearly identifies the majority of the sub-
                                          8
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 9 of 38




      standard housing in Pelham were [sic] manufactured homes. The City
      of Pelham adopted a policy that for whatever reason a mobile home is
      displaced from a mobile home community it cannot be replaced with
      another mobile home. We are being sued because of that. Now you
      talk about a density problem you look at the density problem at Green
      Park South and the 300 plus trailers . . . . This City Council had the
      courage to vacate Belle Vista. You talk about a hard day––we had 150
      people with picket signs marching in front of city hall when this council
      had the courage to vacate a mobile home park that was 80 percent
      Hispanic . . . . I just want you to consider what the alternatives are if we
      discourage the developers from improving our city. Something is going
      to be here so what is it going to be? Is it going to be a trailer park or is
      it going to be something like this?

Doc. 53 at 14–15. At the same meeting, members of the public expressed concern

that multiple families could be living in the same home. Doc. 53 at 15. Green Park

alleges that concerns over density and multiple families living in the same home

“may be coded expressions of racial animosity” toward the Latino community. Doc.

53 at 15.

      In 2017, Green Park requested permits from Miller to make electrical repairs

to two homes on its property. Doc. 53 at 16. Miller orally denied the requests, citing

the ongoing dispute between Green Park and the City over Green Park’s

nonconforming use of the land. Doc. 53 at 16. Because the 2007 zoning ordinance

requires permit denials to be in writing, Green Park requested a written denial of its

permit requests. Doc. 53 at 16. Miller then changed course and issued permits for

the electrical work in November 2017 and April 2018. Doc. 53 at 16. However,

Miller orally informed Green Park in May 2018 that he would not authorize the


                                           9
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 10 of 38




restoration of electricity to the two homes “until every alleged instance of non-

compliance on the [p]roperty is remedied.” Doc. 53 at 16. According to Green Park,

Miller’s continued refusal to correspond in writing has frustrated its ability to appeal

his decisions and prevented it from developing a “paper trail” of the City’s

wrongdoing. Doc. 53 at 17.

       Counsel for the City then sent Green Park a letter explaining that electricity

could be restored to one of the homes (sited on lot 140), but not to another home (on

lot D4) that had broken windows. Doc. 53 at 17. Yet even after the windows of the

home on lot D4 had been repaired, Miller still refused to authorize the restoration of

electricity. Doc. 53 at 17. He also told Green Park to communicate with the City

through the City’s attorney because Green Park had filed this lawsuit. Doc. 53 at 17.

According to Green Park, Miller refused to communicate with its representatives in

retaliation for filing suit. Doc. 53 at 17.

       On August 29, 2018, Miller sent a letter to Green Park stating that the City’s

building inspector had inspected lot D4 and found that in addition to the broken

windows the home did not have an ad valorem tax sticker. Doc. 53 at 17. This was

the first time any City official had alleged any code violation for the home other than

the broken windows. Doc. 53 at 17. Throughout this time period, the home at lot D4

could not be occupied. Doc. 53 at 18. Miller’s letter explained that the City therefore

considered the home to be abandoned under Article XXVI of the 2007 zoning


                                              10
         Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 11 of 38




ordinance, which provides that when a nonconforming use is discontinued for a

continuous period of at least 180 days the nonconforming use cannot be resumed

and any future use must comply with current zoning requirements. Doc. 53 at 18.

Green Park alleges that this letter evidences a “new strategy” by the City to “interfere

with Green Park’s vested right to use the [p]roperty for a manufactured housing

park.” Doc. 53 at 18. “The City’s interference now includes orchestrating a vacancy

lasting longer than 180 days, and then declaring the nonconforming use

discontinued, even if said homes are never removed from the [p]roperty.” Doc. 53

at 18.

         In late July 2019, Pelham police issued “municipal code violation warnings”

to approximately ten Green Park residents for “yard parking.” Doc. 53 at 18. The

citations referred to a City ordinance that has since been repealed and is no longer

valid, and stated that the violations must be remediated within four days. Doc. 53 at

18. The citations warned that violations “may subject you to arrest.” Doc. 53 at 18.

According to Green Park, this was “intended to intimidate and harass [Green Park]

residents because the warnings have no legitimate law enforcement justification.”

Doc. 53 at 19. The citations are a continuation of the “intensifying . . . campaign

against Green Park and its use of the [p]roperty as a manufactured home park.” Doc.

53 at 19.




                                          11
      Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 12 of 38




      While the Mayor of Pelham testified at the 2017 hearing that the City decided

in 2002 that it would “no longer sustain manufactured home communities,” and the

City’s decision to deny Green Park’s appeal of its variance application “is evidenced

by the City’s Comprehensive Plan,” the City has not provided any alternative plan

for affordable housing in Pelham. Doc. 53 at 19.         The City’s crackdown on

manufactured homes began with the Mayor’s election in 2012, who admitted that

the City’s current interpretation of the 2007 zoning ordinance’s nonconforming use

provision “has not been dealt with in the past.” Doc. 53 at 19–20. The manufactured

home parks on Green Park’s property have “existed for decades as supposedly

disfavored nonconforming uses” under the 1973 zoning ordinance, which is “not

materially different” from the 2007 zoning ordinance. Doc. 53 at 20. Nevertheless,

“the City’s interpretation and enforcement of it has dramatically changed since

2012.” Doc. 53 at 20.

      Since 2000, the Latino population in Pelham has expanded significantly. Doc.

53 at 20. Pelham’s Latino population increased 246 percent between 2000 and 2010,

and by 2010 approximately 15 percent of the City’s residents were Latino. Doc. 53

at 29. The manufactured home parks in Pelham, including Green Park’s property,

house a disproportionate share of Latino residents in comparison with other forms

of housing. Doc. 53 at 20. In fact, a substantial majority of Green Park’s residents

are Latino. Doc. 53 at 30. According to Green Park, the City’s efforts to rid Pelham


                                         12
         Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 13 of 38




of manufactured home parks have intensified as the Latino population has grown.

Doc. 53 at 20. The City has engaged in a systematic campaign to close its

manufactured home parks without regard to the rights of its Latino residents. Doc.

53 at 21. On the other hand, Green Park’s goal in managing the property is to

“provide safe, clean, and affordable housing to those who wish to be a part of the

City but whose income is below the median income of the City and who are unable

to afford the median rental rate,” but it is “disincentivized and thwarted by the

[d]efendants’ actions from investing in the [p]roperty and improving it.” Doc. 53

at 21.

                          III. STANDARD OF REVIEW

         In consideration of a motion to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure, the court must “take the factual allegations in the

complaint as true and construe them in the light most favorable to the plaintiff.”

Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). To survive a motion

to dismiss, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is “plausible on its face” if “the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint “requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of


                                           13
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 14 of 38




action will not do.” Twombly, 550 U.S. at 555. Factual allegations need not be

detailed, but “must be enough to raise a right to relief above the speculative level,”

id., and “unadorned, the-defendant-unlawfully-harmed-me accusation[s]” will not

suffice. Iqbal, 556 U.S. at 678.

                                   IV. DISCUSSION

      Green Park asserts six causes of action: two takings claims, two claims under

the Fair Housing Act, one 42 U.S.C. § 1983 claim for an alleged violation of the

Equal Protection clause, and a claim for injunctive and declaratory relief. Doc. 53 at

22–40. The defendants seek a dismissal of all claims under Rule 12(b)(6) or, in the

alternative, the entry of summary judgment under Rule 56.

A.    Alternative Motion for Summary Judgment

      Under Rule 56 of the Federal Rules of Civil Procedure, if a party opposing

summary judgment “shows by affidavit or declaration that . . . it cannot present facts

essential to justify its opposition,” the court may opt to defer consideration of the

motion or deny it entirely. Fed. R. Civ. P. 56(d)(1). Alternatively, the court is

permitted to “allow time to obtain affidavits or declarations or to take discovery.”

Fed. R. Civ. P. 56(d)(2). Counsel for Green Park has filed a declaration attached to

its response brief outlining Green Park’s opposition to the timing of the instant

motion for summary judgment. Doc. 62-8.

      As the parties are well aware, this litigation is still at the factfinding stage.


                                         14
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 15 of 38




The court first entered a scheduling order in October 2018 and the parties have been

engaged in discovery ever since. As Green Park notes, discovery “remains ongoing

[and] the cutoffs under the scheduling order are still months away.” Doc. 62 at 18;

see also Doc. 62-8 (declaration filed by counsel for Green Park explaining that

“[b]ecause discovery in this case is still in its infancy, Green Park has not had the

opportunity to take any depositions to adduce testimony essential to oppose

summary judgment”). This fact is underscored by the recent discovery dispute

which resulted in two motions to compel centered on an agreement between the

parties relating to a search by the City for electronically stored information (“ESI”).

See Docs. 74 & 77. This search is meant to uncover information in a host of City

documents, emails, and other communications which could be relevant to Green

Park’s allegations of discrimination.

      The remaining requests addressed in both motions also could uncover

significant amounts of factual information relevant to Green Park’s allegations and

the defendants’ countering assertions. As evidenced by the length of time for which

this litigation has been pending, the extent of Green Park’s allegations, and the

voluminous briefing devoted to both the motions to compel and the defendants’

instant motion, this discovery process is ongoing, and the court anticipates that a

significant amount of relevant factual information is yet to be disclosed.




                                          15
        Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 16 of 38




       In their reply brief, the defendants’ primary justification for their motion for

summary judgment, in addition to correctly noting that it is permitted by Rule 56, is

that the record before the court is adequately “developed” due to the “variety of

administrative and judicial proceedings that preceded” this lawsuit. Doc. 63 at 1.

Those proceedings, however, do not resolve this case.1 The evidence sought by both

sides is directly relevant to Green Park’s claims in this matter, which Green Park did

not assert in any prior proceeding.            Thus, Green Park should be granted the

opportunity to develop a factual record to support its claims in this litigation and to

adequately respond to a motion for summary judgment.

       “[S]ummary judgment may only be decided upon an adequate record.” WSB-

TV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988). Where, as here, “the documents

or other discovery sought would be relevant to the issues presented by the motion

for summary judgment,” the nonmovant should be afforded the opportunity to use

the tools of discovery to retrieve the information it seeks. Snook v. Trust Co. of Ga.

Bank of Savannah, N.A., 859 F.2d 865, 870 (11th Cir. 1988). Accordingly, the court

declines the defendants’ request to short-circuit the discovery process and rule on




1
 Moreover, none of this information is attached to the defendants’ pending motion. See generally
Doc. 58. The court assumes that the attachments to which the defendants refer in their present
motion are Exhibits A–I attached to the defendants’ prior motion to dismiss or, in the alternative,
for summary judgment. See Doc. 34-1 at 1.
                                                16
        Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 17 of 38




the limited facts available to the court at this stage. Because any motion for summary

judgment is premature, it is denied with leave to refile at the close of discovery.

B.     Standing

       The court therefore turns to the defendants’ motion to dismiss.                       The

defendants first argue that Green Park does not have standing to bring its claims

under the Fair Housing Act or the Equal Protection Clause of the Fourteenth

Amendment2 because the business relationship it maintains with its Latino residents

is legally insufficient to confer standing. Doc. 57 at 31–34. Green Park counters that

it has standing because it has been economically injured by the defendants’

discrimination toward Latino residents. Doc. 62 at 47–49. The court finds that Green

Park does have standing to assert these claims.

       Under Article III of the United States Constitution, federal jurisdiction is

limited to instances in which a “justiciable ‘case or controversy’ exists between the

litigants.” Harris v. Evans, 20 F.3d 1118, 1121 (11th Cir. 1994) (quoting Warth v.

Seldin, 422 U.S. 490, 498 (1975)). Standing “is the threshold question in every

federal case, determining the power of the court to entertain the suit.” Warth, 422

U.S. at 498. Article III standing consists of three elements: (1) injury-in-fact, (2) a



2
  While the defendants challenge Green Park’s standing for both its FHA and Equal Protection
claims, standing under the FHA is “as broad[] as is permitted by Article III of the Constitution.”
Gladstone Realtors v. Village of Bellwood, 441 U.S. 91, 98 (1979) (internal quotation marks
omitted). As demonstrated below, Green Park has met its burden to establish Article III standing.
                                               17
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 18 of 38




causal connection between the injury and the actionable conduct, and (3) a likelihood

that the injury will be redressed by a favorable decision. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). An injury-in-fact is “an invasion of a legally

protected interest which is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical.” Id. (citations and internal quotation marks omitted).

The causal connection between the injury and the conduct must be such that the

injury is “fairly traceable to the challenged action of the defendant[s].” Id.

(alterations adopted and internal quotation marks omitted).

      Green Park’s allegations leave little question that it has Article III standing to

bring suit. Green Park has alleged that the defendants’ actions have caused (and will

continue to cause) economic harm to Green Park by preventing it from freely

operating its manufactured home parks in Pelham. And the relief Green Park seeks,

including monetary damages and injunctive relief, would redress its alleged injuries

by making it whole and ending the defendants’ alleged interference with its use of

the property. Accordingly, Green Park’s complaint includes allegations that satisfy

the constitutional requirements of standing.

      In addition to Article III’s requirements, courts must “consider three

prudential principles when weighing whether judicial restraint requires the dismissal

of a party’s claims.” Young Apts., Inc. v. Town of Jupiter, Fla., 529 F.3d 1027, 1039

(11th Cir. 2008); see also Warth, 422 U.S. at 499–500 (recognizing “other limits on


                                          18
      Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 19 of 38




the class of persons who may invoke the courts’ decisional and remedial powers”).

These considerations are:

      1) whether the plaintiff’s complaint falls within the zone of interests
      protected by the statute or constitutional provision at issue;
      2) whether the complaint raises abstract questions amounting to
      generalized grievances which are more appropriately resolved by the
      legislative branches; and

      3) whether the plaintiff is asserting his or her own legal rights and
      interests rather than the legal rights and interests of third parties.

Young Apts., 529 F.3d at 1039.

      The defendants argue that Green Park cannot assert an Equal Protection claim

because its “business relationship” with its tenants is too tenuous to confer “third-

party standing.” Doc. 57 at 34. In support of this contention, they cite to Young

Apartments, 529 F.3d at 1044, where the Eleventh Circuit found that a landlord had

third-party standing when its tenants could not have brought suit themselves because

they feared “drawing attention to the[ir] immigrant status . . . or their neighbors,”

“police actions,” any “other legal risks.” In that case, the district court had found

that a “non-Hispanic” property management company lacked standing to bring a

race discrimination claim against a municipality on behalf of its Hispanic tenants.

Id. at 1039. The Eleventh Circuit held that this conclusion was incorrect for two

reasons: (1) the property management company brought suit to “remedy its own

mistreatment” and “vindicate its own rights,” and (2) prudential considerations


                                         19
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 20 of 38




should not have prevented the company from “raising claims that implicate the rights

of its Hispanic tenants.” Id.

      In support of the first reason, the Eleventh Circuit noted that “[c]ourts have

routinely found that a business has standing to bring § 1983 claims against state

officials who are harming its business by discriminating against its customers” based

on “the uncontroversial principle that it is unconstitutional for a state actor,

motivated by discriminatory animus, to interfere with an individual’s right to

contract or associate with members of a protected class.” Id. Thus, the property

management company had “standing to allege that it was injured by [the

municipality’s] discriminatory actions, regardless of whether such claims might also

vindicate the rights of its immigrant tenants.” Id. at 1040.

      The Eleventh Circuit thus found that third-party standing prudential principles

weighed in favor of conferring standing on the property management company even

though plaintiffs ordinarily may not assert the rights of third parties. Id. at 1041.

This is because businesses are permitted “to advocate, on behalf of their clients and

customers, against discriminatory actions that interfere with [their] business

relationship.” Id. Third-party standing consists of three elements: (1) an injury-in-

fact, (2) a close relation to the third party, and (3) a hindrance to the third party’s

ability to protect his or her own interests. Id. at 1042.

      The court already has observed that Green Park has sufficiently alleged an


                                           20
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 21 of 38




injury-in-fact in the form of the economic damages it has suffered as a result of the

City’s alleged discriminatory conduct and interference with its property rights. And

while the defendants take issue with the mere “business relationship” between Green

Park and its tenants (despite the Young Apartments court’s explicit finding that a

business relationship may confer standing), the closeness prong asks whether the

“identity of interests between plaintiff and the third party are sufficiently close.” Id.

(internal quotation marks omitted). While a landlord’s interests are not necessarily

in lockstep with those of its tenants, the Young Apartments court found that the

interests of the landlord and tenant were sufficiently close because the municipality’s

alleged conduct threatened both the landlord and the tenants and it would be

“difficult (if not impossible) for” the property management company to “vindicate

its own rights fully without implicating the rights of its tenants.” Id. at 1043.

      Finally, the court noted that the proper question for the third element in the

third-party standing inquiry is “whether the existing plaintiff is uniquely positioned

to vindicate the rights of the third-party minorities in question,” and whether “it

would be difficult if not impossible for the persons whose rights are asserted to

present their grievance before any court.” Id. (internal quotation marks omitted). In

Young Apartments, id. at 1044, the property management company was uniquely

positioned because it had “strong incentives” to bring and pursue its lawsuit based

on its “significant financial injury,” while its Latino residents may have feared


                                           21
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 22 of 38




discrimination from fellow citizens, questions regarding their immigration status,

and had concerns about “provoking additional policing measures.”

      Green Park’s allegations in this suit parallel the plaintiff’s claims in Young

Apartments. It has alleged economic injury and its interests are sufficiently close to

its tenants because, according to its allegations, both suffer from the discriminatory

enforcement of the zoning ordinance at issue: Green Park loses revenue and its

Latino tenants lose the ability to obtain affordable housing in Pelham. And Green

Park, as a large property management company allegedly suffering significant

economic damages and the fear of future losses, is uniquely positioned to vindicate

the rights of its tenants, who as Latinos may face the same impediments to bringing

suit the court noted in Young Apartments, including language barriers, limited

financial resources, and the fear of further discrimination. Accordingly, Green Park

has satisfied its burden to establish third-party standing.

C.    Takings

      There are four types of challenges to a zoning regulation: (1) a just

compensation taking, (2) a due process taking, (3) a substantive due process

violation, and (4) an Equal Protection violation. Eide v. Sarasota County, 908 F.2d

716, 720 (11th Cir. 1990). Green Park has asserted three of these four theories of

liability. The court will address each in turn.




                                           22
      Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 23 of 38




      1.    Just Compensation

      The Fifth Amendment’s takings clause, applicable to the states through the

Fourteenth Amendment, provides that private property cannot “be taken for public

use, without just compensation.” U.S. Const. amend. V. Its primary purpose is to

“bar Government from forcing some people alone to bear public burdens which, in

all fairness and justice, should be borne by the public as a whole.” Armstrong v.

United States, 364 U.S. 40, 49 (1960). The prototypical taking occurs when the

government uses its power of eminent domain to gain possession of private property

for public use. Lingle v. Chevron U.S.A., Inc., 544 U.S. 528, 537 (2005). Here,

however, Green Park has alleged a “regulatory taking,” which occurs when

governmental regulation of private property is “so onerous that its effect is

tantamount to a direct appropriation or ouster.” Id. “The rub, of course, has been––

and remains––how to discern how far is ‘too far.’” Id. at 538.

      The defendants refer specifically to one of the “two relatively narrow

categories” the Supreme Court identified in Lingle: “regulations that completely

deprive an owner of all economically beneficial use of her property.” Id. (internal

quotation marks omitted). But the Court explained that regulatory takings outside

of these two categories are governed by the standards established in Penn Central

Transportation Company v. New York City, 438 U.S. 104 (1978). Id.; see also Bridge

Aina Le’a, LLC v. Land Use Comm’n, 950 F.3d 610, 626 (9th Cir. 2020) (“When a


                                         23
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 24 of 38




regulation places limitations on land that fall short of eliminating all economically

beneficial use, a taking nonetheless may have occurred, depending on the Penn

Central framework.”) (internal quotation marks omitted). In Penn Central, 438 U.S.

at 124, the Court had identified several factors to consider in evaluating a potential

regulatory taking, including “[t]he economic impact of the regulation on the claimant

and, particularly, the extent to which the regulation has interfered with distinct

investment-backed expectations.”

      “The Penn Central factors . . . have served as the principal guidelines for

resolving regulatory takings claims that do not fall within” one of the two Lingle

categories. Lingle, 544 U.S. at 539. The inquiry focuses on “the magnitude of a

regulation’s economic impact and the degree to which it interferes with legitimate

property interests.” Id. at 540. Additionally, “‘the character of the governmental

action’––for instance whether it amounts to a physical invasion or instead merely

affects property interests through ‘some public program adjusting the benefits and

burdens of economic life to promote the common good’––may be relevant in

discerning whether a taking has occurred.” Id. at 539 (quoting Penn Central, 438

U.S. at 124).

      When examining the regulation’s economic impact on the property owner,

courts “compare the value that has been taken from the property with the value that

remains in the property.” Keystone Bituminous Coal Ass’n v. DeBenedictis, 480 U.S.


                                         24
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 25 of 38




470, 497 (1987).        The plaintiff’s investment-backed expectations must be

“reasonable” based on an objective evaluation of “the regulatory environment at the

time of the acquisition of the property.” Commonwealth Edison Co. v. United States,

271 F.3d 1327, 1350 n.22 (Fed. Cir. 2001) (en banc). Finally, a governmental

regulation is less likely to rise to the level of a regulatory taking when it “arises from

some public program adjusting the benefits and burdens of economic life to promote

the common good.” Penn Central, 438 U.S. at 124. “Regulations that control

development based on density and other traditional zoning concerns are the

paradigm of this type of public program.” Quinn v. Bd. of County Comm’rs for

Queen Anne’s County, Md., 86 F.3d 433, 442 (4th Cir. 2017). The Penn Central

inquiry “aims to identify regulatory actions that are functionally equivalent to the

classic taking in which government directly appropriates private property or ousts

the owner from his domain.” Lingle, 544 U.S. at 539. “Accordingly, each of these

tests focuses directly upon the severity of the burden that government imposes upon

private property rights.” Id.

       Accepting the truth of Green Park’s allegations in the Amended Complaint

and viewing them in the most favorable light, Green Park has not alleged conduct

by the City that is “functionally equivalent to the classic taking” in that the City has

appropriated Green Park’s property or ousted it from its land. Lingle, 544 U.S. at

539.   Green Park instead alleges that the City’s enforcement of the zoning


                                           25
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 26 of 38




regulation’s nonconforming use provision “will destroy the profitability and

marketability of the manufactured home park operated by Green Park.” Doc. 53 at

26. Accordingly, Green Park contends that it has been deprived of “all economically

viable use” of the property which has “destroyed Green Park’s reasonable economic

expectation for its investment” when it purchased the property. Doc. 53 at 26.

Essentially, Green Park alleges that the property has been “devalued” by the

defendants’ past actions and future redevelopment plans for the property. Doc. 53 at

26. But “a reduction in the value of property is not necessarily equated with a

taking.” Andrus v. Allard, 444 U.S. 51, 66 (1979). And the “loss of future profits––

unaccompanied by any physical property restriction––provides a slender reed upon

which to rest a takings claim.” Id. “Prediction of profitability is essentially a matter

of reasoned speculation that courts are not especially competent to perform.” Id.

      Green Park’s allegations do not reasonably assert that it has been deprived of

“all economically viable use” of the property. Green Park’s complaint instead

establishes that the defendants’ actions have interfered with just a few of the 415

manufactured home spaces on the property. Doc. 53 at 4, 10–12 & 16–17.

Importantly, “[n]ot every diminution in property value caused by a government

regulation rises to the level of an unconstitutional taking.” Colony Cove Props., LLC

v. City of Carson, 888 F.3d 445, 451 (9th Cir. 2018). The Federal Circuit has

declared that it is “aware of no case in which a court has found a taking where


                                          26
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 27 of 38




diminution of value was less than 50 percent.” CCA Assocs. v. United States, 667

F.3d 1239, 1246 (Fed. Cir. 2011) (internal quotation marks omitted). Here, Green

Park has not alleged any specific diminution of value, much less that the diminution

exceeds 50%. And Green Park admits that it continues to operate its manufactured

home park, so it is implausible that, even viewing its allegations in the most

favorable light, the economic impact factor of the Penn Central analysis weighs in

favor of a regulatory taking.

      Green Park also has not alleged that it was previously unaware of the City’s

plans for redevelopment or of the potential obstacles to the continued operation of a

manufactured home park on its property. The City’s Comprehensive Plan (2003)

and Redevelopment Plan (July 2016) both were on the books prior to Green Park’s

purchase of the property. The 2007 zoning ordinance makes clear that the City will

not “encourage [the] survival” of prior nonconforming uses. Doc. 53 at 6. It also put

Green Park on notice that any “nonconforming building or structure” damaged by

“fire or other causes” by more than 50 percent of its fair market value could not be

rebuilt “except in conformity” with the ordinance. Doc. 53 at 7. The ordinance

further provided that nonconforming uses would be cut off if abandoned for a

continuous period of at least 180 days. Doc. 53 at 7. And Green Park alleges that

the “City’s attacks on manufactured housing communities commenced” when the

Mayor was elected in 2012 and “[s]ince 2012, there has been a marked ramp up of


                                         27
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 28 of 38




actions against” Green Park. Doc. 53 at 19 & 20. Thus, Green Park’s allegations do

not establish that it was reasonable to assume that the operation of a nonconforming

manufactured home park on the property would continue unabated when it

purchased the property in August 2016.

      Finally, the character of the governmental action at issue weighs against a

finding of a regulatory taking because Green Park has not alleged a physical

invasion. Rather, the zoning ordinance, Comprehensive Plan, and Redevelopment

Plan more closely resemble a “public program adjusting the benefits and burdens of

economic life to promote the common good” since the public would benefit, in the

City’s apparent view, by the new development of mixed-use commercial and green

space. Lingle, 544 U.S. at 539. “Regulations that control development based on

density and other traditional zoning concerns are the paradigm of this type of public

program.” Quinn, 862 F.3d at 443. Because Green Park has not alleged “regulatory

actions that are functionally equivalent to the classic taking,” Lingle, 544 U.S. at

539, Green Park’s just compensation takings claim is subject to dismissal.

      2.     Due Process

      “The substantive component of the [Fourteenth Amendment’s] Due Process

Clause protects those rights that are fundamental, that is, rights that are implicit in

the concept of ordered liberty.” McKinney v. Pate, 20 F.3d 1550, 1556 (11th Cir.

1994) (internal quotation marks omitted). “Fundamental rights are those rights


                                          28
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 29 of 38




created by the Constitution.” Greenbriar Village, LLC v. City of Mountain Brook,

345 F.3d 1258, 1262 (11th Cir. 2003). “State-created rights,” on the other hand, do

not constitute fundamental rights protected by the Constitution. Hillcrest Prop., LLP

v. Pasco County, 915 F.3d 1292, 1297 (11th Cir. 2019). “[L]and use rights, as

property rights generally, are state-created rights.” Dekalb Stone, Inc. v. County of

DeKalb, 106 F.3d 956, 959 (11th Cir. 1997). “[N]on-legislative deprivations of

state-created rights, which would include land-use rights, cannot support a

substantive due process claim, even if the plaintiff alleges that the government acted

[arbitrarily] and irrationally.” Greeenbriar Village, 345 F.3d at 1262; see also

Hillcrest Prop., 915 F.3d at 1293 (“[E]xecutive action never gives rise to a

substantive-due-process claim unless it infringes on a fundamental right.”). The

Eleventh Circuit has observed that a “land-use decision is classic executive, rather

than legislative, action.” Hillcrest Prop., 915 F.3d at 1293.

      The defendants first argue that a substantive due process claim cannot stand

because Green Park is challenging an exclusively executive decision, not a

legislative one. But Green Park alleged that, at a minimum, the 2007 zoning

ordinance, Comprehensive Plan, and Redevelopment Plan were legislatively

adopted by the City Council with the aim of closing manufactured home parks in the

City. See Doc. 53 at 27–28. The Mayor of Pelham’s statement that the City Council

“devise[d] a comprehensive plan that clearly identifies [that] the majority of the sub-


                                          29
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 30 of 38




standard housing in Pelham were [sic] manufactured homes” buttresses this

conclusion. Doc. 53 at 14. Accordingly, to the extent Green Park alleges that the

enactment of the 2007 zoning ordinance, Comprehensive Plan, and Redevelopment

Plan resulted in a denial of its substantive due process rights, the defendants’

executive-action argument does not foreclose Green Park’s claim.

      “When state-created rights are infringed by a legislative act, the substantive

component of the Due Process Clause generally protects [an entity] from arbitrary

and irrational government action.” Hillcrest Prop., 915 F.3d at 1299 (internal

quotation marks omitted). “Prospective zoning-type decisions made by an elected

body are often legislative or quasi-legislative.” Kentner v. City of Sanibel, 750 F.3d

1274, 1280 (11th Cir. 2014). Because Green Park has challenged the legislative

adoption of the 2007 zoning ordinance, Comprehensive Plan, and Redevelopment

Plan, its claim that the City acted arbitrarily and capriciously may be viable. Green

Park essentially has alleged that the City’s patchwork legislative scheme is part and

parcel of an overall strategy to reduce the City’s Latino population by closing

manufactured home parks. This claim would be analyzed under a rational basis

standard. See id. (“Substantive due process challenges that do not implicate

fundamental rights are reviewed under a rational basis standard.”).

      “Under rational basis scrutiny, governments are not required to convince the

courts of the correctness of their legislative judgments.” Id. at 1281 (internal


                                         30
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 31 of 38




quotation marks omitted). Instead, the plaintiff “must convince the court that the

legislative facts on which the classification is apparently based could not reasonably

be conceived to be true by the governmental decisionmaker.” Id. (internal quotation

marks omitted). As Green Park concedes, this standard is “highly deferential,” and

courts “hold legislative acts unconstitutional under a rational basis standard in only

the most exceptional of circumstances.” Id. Even so, Green Park has alleged that

“whether a home is a manufactured home is not a rational proxy for health, safety,

or general community welfare.” Doc. 53 at 28. It asserts that the City’s actions have

“not been rationally related to a legitimate government purpose,” and that the City

instead has had “a specific intent to destroy the economic viability of [Green Park’s

p]roperty and to force the residents of the [p]roperty, who are disproportionately of

Hispanic/Latino origin, to leave the City.” Doc. 53 at 28. At the motion-to-dismiss

stage, these facts state a viable substantive due process claim.

      3.     Equal Protection

      The defendants argue that Green Park’s equal protection claim must fail

because their enforcement of the zoning ordinance affects all manufactured home

parks equally and without regard to the residents’ race or ethnicity. Green Park

counters that even facially neutral laws violate the Equal Protection Clause if they

are adopted with the specific intent to discriminate against a particular class of

people. See Johnson v. Gov. of Fla., 405 F.3d 1214, 1222 (11th Cir. 2005) (en banc)


                                          31
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 32 of 38




(“A facially-neutral law violates the Equal Protection Clause if adopted with the

intent to discriminate against a racial group.”).

      A facially neutral law is unconstitutional “if (1) discrimination was a

substantial or motivating factor in the government’s enactment of the law, and (2)

the government cannot rebut that claim by showing that the provision would have

been enacted in the absence of any racially discriminatory motive.” Young Apts., 529

F.3d at 1044–45 (internal quotation marks omitted). The determination of whether

a discriminatory purpose was a motivating factor behind a certain statute or

ordinance “demands a sensitive inquiry into such circumstantial and direct evidence

of intent as may be available.” Village of Arlington Heights v. Metro. Hous. Dev.

Corp., 429 U.S. 252, 266 (1977). Included in this inquiry are considerations ranging

from the impact of the statute on a particular race and the historical background

behind the legislative decision to “the specific sequence of events in the state’s

decision-making process.” Young Apts., 529 F.3d at 1045; see also Arlington

Heights, 429 U.S. at 266–68.

      By necessity, this is an intensely evidence-based inquiry. As already noted,

the discovery sought by Green Park is directly relevant to this inquiry and will shed

light on whether the City acted with any discriminatory animus, underscoring the

prematurity of summary judgment on this claim. For present purposes, Green Park

has alleged that the City’s passage and enforcement of the 2007 zoning ordinance


                                          32
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 33 of 38




and implementation of the Comprehensive Plan and Redevelopment Plan were

substantially motivated by discrimination against its Latino residents. Doc. 53 at 37.

And it claims that the impact of the City’s discriminatory conduct is the deprivation

of affordable housing for Latino residents in Pelham. Doc. 53 at 37. On these facts,

Green Park has alleged a viable § 1983 claim for a violation of the Equal Protection

Clause.

B.    Fair Housing Act

      1.     Discrimination

      The Fair Housing Act (“FHA”) prohibits the refusal “to sell or rent . . . or

otherwise make unavailable or deny, a dwelling to any person because of race, color,

religion, sex, familial status, or national origin.” 42 U.S.C. § 3604(a). “[T]o prevail

on a claim under the FHA, a plaintiff must demonstrate unequal treatment on the

basis of race that affects the availability of housing.” Hallmark Dev., Inc. v. Fulton

Cty, Ga., 466 F.3d 1276, 1283 (11th Cir. 2006) (internal quotation marks omitted).

“Housing may become unavailable within the meaning of the FHA as a result of

zoning decisions that effectively prohibit the construction of housing.” Id.

      “To prove that a zoning decision was based on intentional discrimination, a

plaintiff must establish that race played some role in the decision.” Id. (internal

quotation marks omitted). To determine whether race played some role in a zoning

decision, courts consider the Arlington Heights factors: discriminatory effect of the


                                          33
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 34 of 38




decision, historical background, the specific sequence of events preceding the

decision, and “whether there were any departures from normal or substantive

criteria.” Id. (internal quotation marks omitted).

      Green Park has alleged sufficient facts to state a discrimination claim under

the FHA. Green Park alleges that the City of Pelham saw a 246 percent increase in

its Latino population between 2000 and 2010 and that a “substantial majority” of the

residents of its manufactured home parks are Latino. Doc. 53 at 29–30. Green Park

contends that, based on their socioeconomic status and housing costs, manufactured

home parks “constitute a substantial portion of the City’s rental housing stock that

is affordable” for the City’s Latino residents. Doc. 53 at 31. Accordingly, preventing

Green Park from operating its manufactured home parks “would have a significantly

adverse and disproportionate and disparate impact on” the City’s Latino residents

because there is “no alternative housing that is truly comparable in price, type,

location, convenience, and amenities.” Doc. 53 at 32.

      Green Park further asserts that the defendants have sought to “make persons

of Latino/Hispanic origin move elsewhere” by discouraging the use of manufactured

homes. Doc. 53 at 33. By these facts, Green Park adequately alleges that the

defendants’ actions disproportionately impact Latino residents and that the

defendants had no other rational justification for seeking to eliminate manufactured

homes. See, e.g., Tex. Dept. of Hous. & Comm. Affairs v. Inclusive Comms., 135 S.


                                          34
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 35 of 38




Ct. 2507, 2521–22 (“[U]nlawful practices [under the FHA] include zoning laws and

other housing restrictions that function unfairly to exclude minorities from certain

neighborhoods without any sufficient justification.”). Accordingly, Green Park has

met its burden at the pleading stage to establish a viable claim for discrimination

under the FHA. See Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir.

2016) (“[T]he allegations in the complaint should be judged by the statutory

elements of an FHA claim rather than the structure of the prima facie case.”)

(internal quotation marks omitted).

      2.     Interference

      Green Park also asserts a claim for interference with its FHA rights. To state

a claim for FHA interference under 42 U.S.C. § 3617, Green Park must allege that

the defendants interfered with either its exercise of a right under the FHA, its

enjoyment of a right under FHA, or its aiding or encouragement of a person

belonging to a protected class to exercise a right under the FHA. Noah v. Assor, 379

F. Supp. 3d 1284, 1289 (S.D. Fla. 2019). While the Eleventh Circuit has not defined

the precise contours of conduct violative of the FHA’s interference provision, district

courts within the circuit “agree that Section 3617 extends only to discriminatory

conduct that is so severe or pervasive that it will have the effect of causing a

protected person to abandon the exercise of his or her housing rights.” Id. (internal

quotation marks omitted). But other courts, including the Sixth Circuit, have found


                                          35
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 36 of 38




that “the language ‘interfere with’ should be broadly interpreted to reach all practices

which have the effect of interfering with housing rights.” Linkletter v. W. & S. Fin.

Grp., Inc., 851 F.3d 632, 638 (6th Cir. 2017).

      Since it filed suit, Green Park alleges that the City has schemed to block

electrical permits, causing certain lots to remain vacant for a period of 180 days, and

then deemed these lots “abandoned” under a provision of the City’s zoning

ordinance prohibiting the nonconforming use of a property if that use has been

discontinued for at least 180 days. Doc. 53 at 18. Green Park also claims that Miller,

the City’s building official, has wrongfully denied its permit requests, refused to

issue decisions in writing, and refused to communicate directly with Green Park

(instead referring Green Park’s inquiries to the City’s attorney). Doc. 53 at 17 & 21.

Finally, Green Park claims that Pelham police issued citations to approximately ten

residents for “yard parking” in July 2019 under a City ordinance that has been

repealed and is invalid. Doc. 53 at 18. The residents’ vehicles were parked in spots

that have been used for vehicle parking “for years without any warning or sanction

from the City.” Doc. 53 at 18. This action was “intended to intimidate and harass

[Green Park’s] residents because the warnings have no legitimate law enforcement

justification.” Doc. 53 at 19.

      These allegations are flawed in two significant ways. First, this alleged

conduct is not “so severe or pervasive” that it would effectively cause Green Park


                                          36
       Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 37 of 38




itself or its residents to “abandon the exercise of [their] housing rights.” The

allegations amount to a strict enforcement of zoning regulations and a referral by a

City employee to the City’s attorney for communication after the initiation of legal

proceedings. Similarly, the “yard parking” tickets, which were issued on one

occasion to about ten residents, are neither severe nor pervasive. Moreover, Green

Park has not identified the specific “right under Sections 3603–3606” exercised by

Green Park or its residents with which the City has interfered. Noah, 379 F. Supp.

3d at 1294. Thus, the court concludes that Green Park’s complaint does not allege

a viable interference claim under the FHA.

C.    Declaratory and Injunctive Relief

      Green Park seeks a declaratory judgment construing the zoning ordinance in

accordance with the protections to which it is entitled under the Alabama and United

States Constitutions, delineating the parties’ rights and obligations under the zoning

ordinance, and declaring that Green Park “has a vested property right in the

nonconforming use of [the property] as a manufactured home park,” including the

right to place new homes on vacant spaces. Doc. 53 at 24. Green Park also seeks an

order enjoining the defendants from construing and applying the zoning ordinance

“in violation of Green Park’s vested property right in the nonconforming use of the

property,” and enjoining the defendants from “otherwise preventing Green Park

from exercising its vested property rights.” Doc. 53 at 25.


                                         37
      Case 2:18-cv-01211-GMB Document 86 Filed 08/24/20 Page 38 of 38




      The defendants argue, without citation to any authority, that because there is

a “state court order in place which affirms the City’s right to prevent” the

nonconforming use sought by Green Park, the equitable relief Green Park seeks

“conflicts” with the state-court order and is “premature.” Doc. 57 at 39. For the

same reasons the court cannot engage in a summary judgment analysis of the causes

of action stated by Green Park, the court cannot find that Green Park’s requested

declaratory and injunctive relief should be dismissed. Green Park will have the

ability to demonstrate its entitlement to this relief on the basis of the information

obtained through the discovery process, at which point the defendants can renew

their motion for summary judgment if the record fails to support Green Park’s

requests.

                               V. CONCLUSION

      For these reasons, the defendants’ Motion to Dismiss or, in the Alternative,

for Summary Judgment (Doc. 57) is GRANTED in part and DENIED in part, and

Green Park’s just compensation takings claim and its claim for interference with its

Fair Housing Act rights are DISMISSED with prejudice.

      DONE and ORDERED on August 24, 2020.


                                    _________________________________
                                    GRAY M. BORDEN
                                    UNITED STATES MAGISTRATE JUDGE



                                         38
